Citation Nr: 9928201	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder, 
including arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied the 
appellant's claim for service connection for a back disorder, 
including arthritis.  Thereafter, the appellant filed a 
timely notice of disagreement and substantive appeal 
pertaining to this decision.

The case was previously before the Board in October 1998, 
when it was remanded to allow for the RO's consideration of 
newly submitted evidence.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's inservice injury to his back was acute and 
transitory.  

3.  There is no competent medical evidence of a chronic back 
disorder, including arthritis, having been incurred or 
aggravated during service or within the first post service 
year.  The veteran's discharge examination, conducted in 
March 1946, noted that the veteran's spine was normal.

4.  The veteran's post service medical treatment reports 
noted treatment for stiffened and swollen joints during 1946.  
No follow-up treatment was indicated.

5.  In September 1978, the veteran incurred a lifting injury 
to his back.  Treatment reports relating to this injury noted 
that the veteran "has not had any previous problems with his 
back."

6.  The veteran's current back disorder, including arthritis, 
is not shown to be causally related to his active duty 
service.


CONCLUSION OF LAW

A back disorder, including arthritis, was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred in service. 38 U.S.C.A. 
§§ 101(16), 1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997)."

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation from service revealed that he served on 
active duty in the United States Navy from July 1944 to March 
1946.  The veteran's entrance examination, dated July 1944, 
noted essentially normal findings throughout.  In March 1946, 
the veteran's discharge examination was conducted.  The 
report of this examination noted that the veteran's spine and 
extremities were normal.  

In November 1947, the veteran filed an application for 
compensation seeking service connection for: (1) nerves - 
June 1945; (2) scalding burns from water - April 1945; and 
(3) stomach trouble - July 1945.  In response to the 
application's request for information concerning inservice 
medical treatment, the veteran indicated that he was treated 
while onboard the U.S.S. Crockett from April 1945 through May 
1945 for scalded arms, legs and stomach.  In addressing his 
post service medical treatment, the veteran indicated that he 
was treated by J. Presley, M.D. for "nerves [and] stomach" 
for four months in 1946.  The report also indicated that the 
veteran had been employed as a salesman at B & C Motor 
Company since August 1, 1946. 

In January 1948, a certificate of attending physician, VA 
Form 8-504, was received from J. Presley, M.D.  This form had 
apparently been prepared for the physician to complete and VA 
had inserted both the typed name of the physician and the 
date, 1946, the treatment would have been rendered.  In his 
handwritten report, Dr. Presley indicated that he had treated 
the veteran for "stiffening of joints, swelling" and that 
he was "unable to walk without cane - very painful on 
motion."  The report also noted that he recalled this 
treatment from memory.

In December 1979, the veteran filed an application for 
compensation and pension, VA Form 21-526.  On his application 
form, the veteran indicated that he had ceased working as a 
welder for [redacted] Railroad, due to a back injury, on September 
12, 1978.  No reference to an inservice back injury was 
indicated.

In support of his claim, the veteran submitted a treatment 
summary report, dated December 1979, from C. Sexton, M.D.  
The treatment report noted diagnoses of: (1) strain of the 
back; (2) protruded disc, at the L3-4 and L4-5 disc levels; 
and (3) early degenerative changes of the lumbar spine.  The 
report also stated:

He has become disabled to work after 
retiring from 20 years with the [redacted] 
Railroad.  He is totally disabled from 
carrying out labor that would require 
heavy lifting, pushing, stooping, or 
bending because of the severity of his 
back problem.

A treatment report was also submitted from D. Coughlin, M.D.  
Although undated, the report noted that the veteran had 
injured his back in September 1978, "9 months ago."  The 
report noted the following clinical history, in pertinent 
part:

Review of the clinical records and 
discussion with the patient reveals that 
he was injured initially on September 11, 
1978.  He was working for the [redacted] 
Railroad at the time.  He was lifting a 
welding pot from a truck when he felt 
pain in his back.  

In discussing the veteran's past history, the report stated 
"[t]he patient's general health has been good.  He has not 
had any previous problems with his back."  Physical 
examination revealed tenderness and stiffness in the lower 
lumbar area.  The veteran noted some improvement of this 
condition with the use of a back brace.  The report concluded 
with diagnoses of: (1) strain of the back; (2) protruded 
discs, at L3-L4 and L4-L5; and (3) early degenerative changes 
of the lumbar spine.

In March 1980, a VA general physical examination was 
conducted.  The report of this examination noted that the 
veteran incurred an injury to his back on September 11, 1978.  
The report also noted the veteran's subjective complaints of 
constant back pain.  Physical examination revealed a reduced 
range of motion of the back.  No evidence of muscle atrophy, 
joint deformity, or sensory loss was noted.  X-ray 
examination of the lumbar spine revealed mild hypertrophic 
changes and no evidence of fracture or dislocation.  A 
diagnosis of low back strain, with protruding discs, at L3-L4 
and L4-L5 levels, was given.

Post service medical treatment reports, dated May 1986 
through August 1998, were retrieved from J. Ferris, M.D.  A 
review of these records revealed treatment primarily for 
arthritis and arteriosclerotic heart disease with rest 
angina.  A treatment report, dated May 1986, noted, in 
pertinent part: 

[H]e does have a history of a 'bad back.'  
In 1978 he hurt his back doing some 
lifting and was evaluated by an 
orthopedic doctor in Knoxville and was 
found to have a 'bulging disc' in the 
lower back.  He retired then from [redacted] 
Railroad because of that.

The report concluded with an impression of chronic low back 
pain with possible herniated lumbar disc.  A treatment 
report, dated May 1994, noted that the veteran injured his 
cervical spine in an automobile accident.  X-ray examination 
of the veteran's lumbar spine, dated May 1994, revealed 
moderate degenerative arthritic changes of the middle and 
lower lumbar spine and mild degenerative arthritis of C-5 and 
C-6.  A treatment report, dated June 1994, noted that the 
veteran was receiving physical therapy for his neck injury.  
A March 1996 treatment report noted that the veteran's 
"[m]ain problem is his arthritis across his lower back and 
cervical spine."  

In March 1998, the veteran submitted his substantive appeal.  
On his appeal form, the veteran alleged that he injured his 
back attempting to clean the water purification tubes onboard 
the U.S.S. Crockett in "1945 or 1946."  He indicated that 
he "was taken to sick bay aboard ship where he stayed for a 
couple of days."

In May 1998, a personal hearing was conducted before the RO.  
At the hearing, the veteran testified that he was scalded 
with hot water at the same time he incurred an inservice 
injury to his back.  He indicated that he received inservice 
treatment for his burns and was placed in a back brace.  He 
also noted that he was able to return to duty because there 
was no lifting involved.  

Following his discharge from the service, the veteran 
testified that he received treatment for his back disorder 
from Dr. J. Presley.  He also noted that he had started 
walking with a cane due to his back problem around that time.  
Following his discharge from the service, the veteran 
indicated that he went to work for B & C Motor Company.  He 
stated, "I was just pumping gas and put change in and put in 
the oil and maybe change spark plugs in a car, put in a set 
of points and you know anybody could do that back then."  
The veteran noted that over the years he has worn out several 
back braces.  He also indicated that he started taking 
medication for back pain during service and that he had 
continued taking pain medication for his back ever since. 

In April 1998, a statement was received from an inservice 
shipmate of the veteran.  The letter noted that the veteran 
had fallen on his back while onboard the U.S.S. Crockett in 
1945, and that as a result of this accident, the veteran 
"did spend three or four days in sick bay."  A subsequent 
letter from another inservice shipmate of the veteran, dated 
May 1998, indicated that the veteran "was injured by an 
explosion that threw him against the bulkhead and scalded 
him."

A letter from the veteran's spouse, received in April 1998, 
noted that she married the veteran one year after his 
discharge from the service.  The veteran's spouse indicated 
that the veteran has suffered from back pain ever since his 
discharge from the service.  

In May 1998, a treatment summary report was received from J. 
Farris, M.D.  The report noted that the veteran has marked 
hypertrophic degenerative arthritis of the lower lumbar 
spine, mild compression deformity at approximately T6, and 
mild degenerative arthritis of the cervical spine at C5 and 
C6.  A subsequent opinion 
letter, dated August 1998, noted:

It should be noted that he had an injury 
to his back in 1945 which involved an 
explosion aboard ship.  I suppose his 
back pain could be related to the injury 
that he sustained at that time.

In May 1998, a letter was submitted from the veteran's 
friend.  In the letter, the friend indicated that he was 
aware that the veteran had turned down a job in the coal 
mines following his discharge from the service because "[h]e 
was afraid that he wouldn't pass the medical exam for the 
mines."  

A letter from another of the veteran's shipmates was received 
in June 1998.  The letter stated, "[a]s I recall, you hurt 
your back and chipped a couple of front teeth which I 
smoothed off while you were inpatient in sickbay for two or 
three days."

In June 1998, an opinion letter was submitted by R. Beck, 
Jr., M.D.  In his letter, Dr. Beck indicated that the veteran 
had chronic low back strain with pain radiating down to his 
lower extremities, bilaterally.  Dr. Beck also noted that 
"[i]t is possible that some of the initiating factors for 
his chronic low back strain came as a result of an explosion 
and hospitalization while serving in the Navy in feburary 
[sic] 1944."

III.  Analysis

The veteran's claim for service connection for a back 
disorder, including arthritis, is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In this case, the veteran contends that he injured his back 
while serving onboard the U.S.S. Crockett.  Specifically, he 
alleges that he injured his back attempting to clean out the 
water purification tubes onboard the ship.  The veteran's 
substantive appeal, VA Form 9, noted:

While attempting to take off the plug; 
the force of the water blew the plug and 
the force of the water drove him into the 
stairwell ladder.  The water went 
everywhere because of the force.  While 
climbing the stairwell ladder out of the 
hole; the Veteran's feet slipped and he 
fell down the ladder hitting his face and 
broke two (2) teeth.  He fell backwards 
landing on his back.  The Veteran was 
taken to sick bay aboard ship where he 
stayed for a couple of days.

The determinative issues presented by this claim are: (1) 
whether the veteran incurred, or aggravated, a chronic back 
disorder, including arthritis, during service or within the 
first post service year; (2) whether he has a current 
disability; and, if so, (3) whether the current disability is 
etiologically related to his active military service.  As the 
veteran's alleged inservice back injury was not sustained in 
combat, the presumption under 38 U.S.C.A. §1154 does not 
apply.

After a thorough review of the veteran's claim file, the 
Board concludes that the medical evidence of record does not 
show that a chronic back disorder, including arthritis, was 
incurred during service or within the first post service 
year. See 38 C.F.R. § 3.303(b) (1998).  Although the Board 
accepts the veteran's contentions that he injured his back as 
alleged during service, there is no indication that he 
sustained a chronic back disorder as a result of this 
incident.  The veteran's discharge examination, dated March 
1946, noted that the veteran's spine was normal.  In November 
1947, the veteran filed an application for service 
connection.  No complaints of pain or treatment for a back 
disorder were noted.  The application form indicated that he 
had received treatment from J. Presley, M.D. for four months 
during 1946 for "nerves [and] stomach."  No reference to a 
back disorder was indicated.  

In January 1948, a certificate of attending physician was 
received from J. Presley, M.D.  The report indicated 
treatment of the veteran 46 for stiffening of joints and 
swelling.  The report also indicated that the veteran was 
"unable to walk without cane" due to this condition.  The 
veteran alleges that this report is indicative of the 
incurrence of a chronic back injury during service.  The 
Board rejects this contention based upon the evidence of 
record.  First, the report from Dr. Presley fails to identify 
the area of the body affected by this joint condition.  Even 
if the Board were to assume that the indicated treatment was 
for a back disorder, there is no indication that this 
condition was anything other than acute and transitory.  Dr. 
Presley's report noted that the treatment took place in 
"1946."  The veteran's application for service connection, 
dated November 1947, did not refer to any back disorder or 
arthritis.  Although the application form noted treatment 
from J. Presley, M.D., it indicated that this treatment was 
for "nerves [and] stomach" and lasted only for four months 
during 1946.  Subsequent medical treatment for or complaints 
of a back disorder are not seen until September 1978, over 
thirty years later.  Moreover, the treatment report from D. 
Coughlin, M.D., dated around June 1978, noted that the 
veteran "has not had any previous problems with his back."

Through his statements and testimony herein, the veteran 
indicated that he required a cane to walk and began taking 
pain medication shortly after his discharge from the service.  
He also testified that he had to turn down employment as a 
coal miner because he felt he could not pass the required 
medical examination due to his back.  This testimony, 
however, is inconsistent with the evidence contained in the 
veteran's claims file.  The veteran's discharge examination, 
dated March 1946, noted that his spine was normal.  In August 
1946, five months after his discharge from the service, the 
veteran indicated that he went to work for B & C Motor 
Company.  In discussing his employment responsibilities, he 
testified that, "I was just pumping gas and put change in 
and put in the oil and maybe change spark plugs in a car, put 
in a set of points and you know anybody could do that back 
then."  Although the veteran filed a claim for service 
connection for other conditions in November 1947, he failed 
to list any back disorder among the conditions claimed.  Nor 
did he list any treatment for or diagnosis of a back disorder 
at that time. 

Following the treatment from Dr. Presley in 1946, the record 
is silent as to any treatment for a back disorder until 
September 1978, over thirty years after the veteran's 
discharge from the service.  At that time, the veteran was 
employed as a welder and injured his back "lifting a welding 
pot from a truck when he felt pain in his back."  A 
subsequent treatment report, dated nine months later, noted 
the 
following clinical history:

Review of the clinical records and 
discussion with the patient reveals that 
he was injured initially on September 11, 
1978.  He was working for the [redacted] 
Railroad at the time. 

The report also stated "He has not had any previous problems 
with his back."  In December 1979, the veteran filed an 
application for compensation and pension.  No reference to an 
inservice back injury was noted.  The report of the veteran's 
VA physical examination, performed in March 1980, was also 
silent as to any complaints of an inservice back injury. 

Under these circumstances, including the affirmative findings 
of a normal back on the veteran's discharge examination and 
the lack of any specific medical evidence showing treatment 
for a back disorder, including arthritis, for over thirty 
years after the veteran's discharge from service, the Board 
concludes that any back injury sustained during service was 
instead an acute and transitory and resolved without chronic 
residuals.

The veteran has also failed to show the required nexus 
between his current low back disorder, including arthritis, 
and his active duty military service.  See Caluza, 7 Vet. 
App. at 506, Dean v. Brown, 8 Vet. App. 449, 455 (1995), 
Slater v. Brown, 9 Vet. App. 240 (1996).  During the course 
of this appeal, the veteran testified and submitted 
statements alleging that his current low back disorder is the 
result of his inservice back injury.  The veteran's sworn 
testimony and other statements, however, are not competent 
evidence to establish the etiology of his current disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that his current back 
disorder is the result of an inservice injury over three 
decades ago. See Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  Although Dr. Presley's report noted 
treatment for stiffened and swollen joints, there is no 
indication that this condition was the result of the 
veteran's inservice back injury or that this condition was 
even related to the veteran's active duty service at all.  
Moreover, as noted above, there is no showing of continuity 
of symptomatology following this treatment. 

Lastly, the Board finds the medical treatment reports 
submitted by R. Beck, Jr., M.D. and J. Farris, M.D., to be 
too speculative to attribute any probative value as to the 
incurrence of a chronic inservice back injury.  Dr. Farris' 
opinion, dated August 1998, noted that the veteran was 
involved in an inservice explosion, which "I suppose his 
back pain could be related to the injury that he sustained at 
that time."  Dr. R. Beck, Jr.'s opinion stated that "[i]t 
is possible that some of the initiating factors for his 
chronic low back strain came as a result of an explosion and 
hospitalization while serving in the Navy in feburary 1944 
[sic]."  Both of these opinions, however, describe the 
alleged link between the veteran's current back disorder and 
his inservice back injury in terms of mere possibility.  
Moreover, these two reports appear to be based solely upon 
the veteran's own narrative history. See LeShore v. Brown, 8 
Vet. App. 406 (1995).  There is no indication that either of 
these two doctors had reviewed the veteran's inservice or 
post service medical records.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993). 


ORDER

Service connection for a back disorder, including arthritis, 
is denied.



		
	BETTINA S CALLAWAY
	Member, Board of Veterans' Appeals

 

